Citation Nr: 0825672	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected 
instability of the left ankle with anterior talofibular 
ligament tear with history of chip fracture (hereinafter left 
ankle disability).

2.  Entitlement to an increased disability rating for the 
service-connected left ankle disability, currently rated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Thereafter, original jurisdiction over the 
veteran's claims folder was transferred to the RO in 
Baltimore, Maryland.

Procedural history

Service connection was granted for a left ankle disability in 
an April 1990 rating decision.  A noncompensable (zero 
percent) disability rating was assigned effective January 18, 
1990.  In a May 1991 rating decision, a 10 percent disability 
rating was assigned for the left ankle disability effective 
March 19, 1991.  In a March 1996 rating decision, a 20 
percent disability rating was assigned for the left ankle 
disability effective December 27, 1994.  

In a January 2000 rating decision, a rating in excess of 20 
percent for the left ankle disability was denied.  The 
veteran filed a timely Notice of Disagreement (NOD) with that 
denial.  In a May 2000 rating decision, a 30 percent 
disability rating was assigned for the left ankle disability 
effective July 2, 1999.  A Statement of the Case (SOC) was 
issued in September 2000.  The veteran perfected his appeal 
by way of a substantive appeal (VA Form 9) received later 
that month wherein he contended that his left ankle 
disability warrants a 40 percent rating.  It is clear that, 
notwithstanding the increase in the assigned rating, the 
veteran still wishes to appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) [applicable law mandates that it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that a claim remains in 
controversy where less than the maximum benefit available is 
awarded].

In a May 2000 rating decision, service connection was denied 
for the right ankle disability.  The veteran perfected an 
appeal of that denial.

In July 2004 and November 2005, the Board remanded these two 
issues for further development.  After this was accomplished, 
a supplemental statement of the case (SSOC) was issued in 
August 2007 by the VA Appeals Management Center (AMC) which 
continued the denials of these two claims.  

Hearing clarification

Pursuant to the July 2004 remand, the AMC in an October 2004 
letter asked the veteran whether he desired a personal 
hearing.  A response received in November 2004 suggests that 
the veteran was willing to accept a hearing in Milwaukee, 
Wisconsin.  On May 6, 2008, the Board wrote to the veteran 
asking him to provide clarification on whether he still 
wanted a hearing and to respond within 30 days.  The veteran 
did not respond.  Therefore, no further development with 
regard to a hearing is necessary.

Remanded issue

The issue of an increased rating for the service-connected 
left ankle disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issue not on appeal

In a June 2006 statement, the veteran's representative raised 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  This issue has not been adjudicated, and is 
referred to the RO for appropriate action.


FINDING OF FACT

Competent medical evidence does not support a finding that 
the veteran currently has a chronic right ankle disability 
and that any right ankle disability, acute or chronic, was 
caused or aggravated by the service-connected left ankle 
disability.


CONCLUSION OF LAW

A right ankle disability is not proximately due to or the 
result of the veteran's service-connected left ankle 
disability.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the service-connected 
left ankle disability.

The veteran is seeking service connection for a right ankle 
disability.  As is explained elsewhere in this decision, the 
issue involving entitlement to an increased rating for the 
service-connected left ankle disability is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In July 2004, the Board remanded the veteran's claim in order 
to provide proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) and to clarify whether the veteran still 
desired a hearing.

The AMC subsequently provided appropriate VCAA notice to the 
veteran in October 2004.  This will be discussed in greater 
detail immediately below.  On May 6, 2008, the Board wrote to 
the veteran asking him to provide clarification on whether he 
still wanted a hearing and to respond within 30 days.  The 
veteran did not respond.

In November 2005, the Board remanded the veteran's claim to 
obtain VA medical records and to attempt to obtain records 
from various attorneys along with workers' compensation 
records.  The VA obtained all identified VA medical records.  
The VA wrote to the veteran in November 2005 asking him to 
authorize the release of various non-VA records.  The veteran 
did not respond to that request.

Thus, there is effective compliance with the directives of 
the July 2004 and November 2005 remands.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
October 2004, February 2005, and November 2005, which were 
specifically intended to address the requirements of the 
VCAA.

The October 2004 and November 2005 VCAA letters informed the 
veteran of the evidence necessary to establish secondary 
service connection.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the October 2004 and November 2005 VCAA letters, 
the veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  [VA examinations were 
conducted in July 2000 and June 2001.]

In the October 2004 and November 2005 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.  

In the October 2004 and November 2005 VCAA letters, the 
veteran was informed that he should submit any evidence in 
his possession relevant to his claims, as follows:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the October 7, 2004 VCAA 
letter, page 2.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for the right ankle 
disability was adjudicated in May 2000, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in May 2000 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claims were readjudicated in 
SSOCs dated in April 2005 and August 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.

(iii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to this claim, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The service connection claims were denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element regarding this claim.

VA has not addressed element (4), degree of disability, and 
element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
a right ankle disability, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the lack of notice as to the fourth and fifth elements in 
Dingess/Hartman.  The Board accordingly finds that there is 
no prejudice to the veteran as to the lack of notice as to 
the fourth and fifth elements in Dingess/Hartman.  See 
Sanders, supra.

(iv.)  General comments 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes private and VA treatment 
records, some workers' compensation records, and reports of 
VA examinations, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

As was noted in the Stegall discussion above, the VA AMC 
requested in the November 2005 VCAA letter that the veteran 
authorize the release of records from various attorneys and a 
workers compensation commission.  However, the veteran has 
not authorized the release of records for those attorneys or 
the workers compensation commission. 

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  To the extent that such records are pertinent to 
his claim and are still not in the record, their absence is 
entirely the responsibility of the veteran.

In a March 2008 appellant's post-remand brief, his 
representative argued that there was not a VA medical nexus 
opinion of record and that the claim should be remanded for 
such an opinion.  The Board notes that the veteran underwent 
VA examinations in July 2000 and June 2001 and that the July 
2000 VA examiner rendered a medical nexus opinion.  In any 
event, as explained below, this claim turns on whether the 
veteran has a current chronic right ankle disability.  
Therefore, a remand for a medical nexus opinion is 
unnecessary.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a skilled 
representative who has presented written argument on his 
behalf.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  However, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.



Analysis 

Initial matter - the nature of the claim

The veteran specifically raised the matter of his entitlement 
to service connection for a right ankle disability on a 
secondary basis.  See his September 1999 claim.  There is 
nothing else in the veteran's or his representative's 
presentations, or elsewhere in the record, which leads the 
Board to believe that a claim of service connection on a 
direct basis is contemplated by the veteran or his 
representative.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.

Thus, the Board will consider the veteran's claims on a 
secondary service connection basis alone and not on a direct 
service connection basis.

Discussion

Turning first to Wallin element (2), service connection is in 
effect for instability of the left ankle with anterior 
talofibular ligament tear with history of chip fracture.  
Accordingly, Wallin element (2) has been satisfied.

With respect to Wallin element (1), current disability, there 
is conflicting evidence as to whether the veteran has a right 
ankle disability.  The evidence arguably indicating that the 
veteran has a current right ankle disability includes a few 
medical assessments over the years, as well as a March 2005 
workers' compensation decision.  On the other hand, 12 
volumes worth of various VA and private treatment records 
merely show complaints of right ankle pain or a resolved 
disability.  Various VA x-rays and the VA examinations 
reflect that the veteran does not have a right ankle 
disability.
  
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim outweighs the evidence in favor.

A 1999 private treatment record indicates that osteoarthritis 
existed; however, that record did not indicate that the 
osteoarthritis involved the right ankle.  A July 2000 VA 
treatment record which referred to a diagnosis of 
osteoarthritis in the right ankle was based on the medical 
history of osteoarthritis (which did not specifically 
indicate that right ankle arthritis existed); significantly, 
no physical examination was performed.  Similarly, an October 
2000 VA treatment record reflects merely a diagnosis of 
"reported" osteoarthritis, which was again based on the 
non-specific medical history.  The two VA treatment records 
are not competent medical evidence of a right ankle 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

An April 2001 prescription and a June 2001 private 
physician's statement reflects a diagnosis of ankle 
arthritis, but neither document states that the arthritis is 
bilateral or that the right ankle, as opposed to the left 
ankle, is the involved joint.

However, contemporaneous x-ray studies of the right ankle, in 
January 2000 and July 2001, showed no arthritis.  
Significantly, a June 2001 VA examiner reviewed x-rays 
mentioned in the June 2001 statement of the private 
physician, and indicated that the x-rays did not show 
arthritis of the right ankle.  Moreover, there has been no 
subsequent reference to osteoarthritis of the right ankle, 
despite a massive amount of medical records generated by the 
veteran.

After having carefully reviewed the medical evidence, the 
Board places greater weight on the findings on VA x-ray 
studies and the review by the June 2001 VA examiner than on 
vague diagnoses of osteoarthritis, based on history, in 
various treatment records.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history].  
The Board accordingly finds that a preponderance of the 
evidence supports a finding that osteoarthritis of the right 
ankle does not exist. 

There are also of record brief references to right ankle 
strain. Dr. P.C. in September 1999 diagnosed a right ankle 
strain, and there was another reference to a right ankle 
strain in April 2003.  The question which must be answered by 
the Board is whether these episodes of strain constitute a 
current, chronic disease entity for which service connection 
may be granted, or rather are isolated, unrelated episodes.  
This is a medical question which the Board cannot answer 
itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions]. 

There is no indication in any medical record since 2003 that 
a right ankle strain, or indeed any diagnosed right ankle 
disability, exists.  This includes reports of August 2004 and 
January 2006 physical examinations.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

With regard to the veteran's repeated complaints of right 
ankle pain as documented in various places in the 12 volumes 
worth of medical records, symptoms alone, such as right ankle 
pain, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As for the March 2005 workers compensation decision 
determining that the veteran has a five percent loss of use 
of the right ankle as a permanent partial disability, that 
decision does not contain a medical diagnosis of right ankle 
disability, it does not appear to be prepared by a medical 
professional, and it is unclear how that conclusion was 
arrived at.  Therefore, the decision is not competent medical 
evidence of a current disability.  In any event, the VA is 
not bound by the findings of disability made by other 
agencies, including a workers' compensation commission.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In addition to the pertinently negative VA physical 
examinations in August 2004 and January 2006, the Board 
places great weight of probative value on the report of the 
September 2004 private physical examination, which shows an 
impression of a "resolved" contusion and strain of the 
right ankle, and on the January 2006 VA treatment record 
reflecting no diagnosis of a right ankle disability.  Both of 
these treatment records contain thorough physical 
examinations and are relatively recent medical evidence.  

Moreover, and significantly, the July 2000 VA examiner noted 
that there were many nonorganic signs on the examination 
showing that the veteran's right ankle disorder may not be as 
disabling as he presents. The examiner added that the claims 
file reflects that therapy strengthening significantly 
improved the right ankle disability.  The examiner, 
therefore, concluded that his right ankle disability was 
temporary.

The veteran himself contends that he has a chronic right 
ankle disability.  However, it is now well established that 
laypersons, such as the veteran, without medical training are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis and etiology]; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In short, the medical evidence in the form of several recent 
examination reports does not demonstrate the existence of a 
current disability.  The competent medical evidence of record 
indicates that there have been past episodes of right ankle 
strain which are isolated and acute in nature and which 
resolved during the pendency of this appeal.  See the July 
2000 VA examination report.  Cf. McClain, supra.

In short, Wallin element (1) has not been met, and the 
veteran's claim fails on that basis.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

For the sake of completeness, the Board will discuss the 
remaining Wallin element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  There is 
conflicting medical nexus evidence.

In a September 1999 statement, Dr. C. noted that the veteran 
"has stain of [right] ankle probably related to [left] foot 
injury."  Dr. C. did not provide any rationale supporting 
his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  Also, this statement is not based on a 
review of the veteran's claims file.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].

There is also of record a very thorough, three-page VA 
medical examination report dated in July 2000.  The VA 
examiner opined, after examining the veteran and reviewing 
his history and claims file, that there was no direct 
connection between the veteran's right ankle problem (which 
as noted above the examiner characterized as temporary) and 
the service-connected left ankle disability.  The July 2000 
VA examiner further indicated that the service-connected left 
ankle disability did not aggravate the right ankle 
disability.  The Board attaches great weight of probative 
value to this opinion, which unlike that of Dr. C. is based 
on a review of the record and provides bases for the opinion.  

To the extent that the veteran himself is contending that his 
right ankle disability is secondary to the service-connected 
left ankle disability, the Board again notes that it is now 
well established that laypersons, such as the veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  Any 
such statements offered in support of the veteran's claim 
does not constitute competent medical evidence and cannot be 
accepted by the Board.  

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claim as to the matter of medical nexus.  That is, 
the VA medical opinion of July 2000 outweighs the conclusory 
September 1999 statement of Dr. C.

In summary, in the absence of the first and third required 
Wallin elements, current disability and medical nexus, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
right ankle disability as secondary to the service-connected 
left ankle disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a right ankle disability is denied.


REMAND

2.  Entitlement to an increased disability rating for the 
service-connected left ankle disability, currently rated  30 
percent disabling.

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further procedural and 
evidentiary development.

Reasons for remand

VA examination

The veteran was last examined for his left ankle disability 
in June 2001.  In the March 2008 appellant's post-remand 
brief, his representative in essence alleged that the 
veteran's left ankle disability has worsened.  In that 
regard, VA treatment records from 2004 to 2006 show 
complaints of left ankle pain.

The Board believes that under the circumstances here 
presented, a current medical examination for the veteran's 
left ankle disability is necessary.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

VCAA notice

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a VCAA notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The October 2004 and November 2005 VCAA letters do not 
sufficiently address the elements of Vazquez-Flores.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  Complete VCAA notice pursuant to 
Vazquez-Flores should be furnished to the 
veteran, with a copy to his 
representative.  

2.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the current severity of his 
service-connected left ankle disability.  
The veteran must be specifically informed 
of the consequences of his failure to 
report for such examination; see 
38 C.F.R. § 3.655.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the veteran's claim.  
If the decision remains unfavorable to 
the veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


